                                          Case 5:20-cv-03664-LHK Document 196 Filed 06/21/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHASOM BROWN, et al.,                              Case No. 20-cv-05146-LHK (SVK)
                                   7                    Plaintiffs,
                                                                                            ORDER RE SUBMISSIONS ON
                                   8             v.                                         APPOINTMENT OF SPECIAL
                                                                                            MASTER
                                   9     GOOGLE LLC,
                                                                                            Re: Dkt. Nos. 195, 222
                                  10                    Defendant.

                                  11     PATRICK CALHOUN, et al.,
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                  13             v.
                                  14     GOOGLE LLC,
                                  15                    Defendant.
                                  16          The Court is in receipt of the Parties’ joint submissions regarding the appointment of a
                                  17   Special Master (Dkt. 195, 222) and is pleased that the Parties agree that such an appointment, at
                                  18   least for technical matters, will increase the efficacy of resolving discovery disputes. As indicated
                                  19   in this Court’s previous orders (Dkt. 191-1, 220-1), the Special Master will first address the
                                  20   current disputes around (1) what information Defendant has regarding Plaintiffs; and (2) what
                                  21   information Defendant has regarding identification of putative class members. From there, the
                                  22   Special Master will have the capacity to assist the Court in future discovery disputes of a technical
                                  23   nature, as the Court deems necessary. It is not the Court’s intention that this will be a general
                                  24   referral for all discovery matters, however the exact contours of the Special Master’s authority and
                                  25   the process by which that authority is exercised may evolve along with the ever-changing nature
                                  26   and scope of the Parties’ discovery disputes. It is presently the Court’s intention that the Special
                                  27   Master may confer directly with the Court, with his/her ultimate decisions reflected in reports and
                                  28   recommendations to the Court, allowing a shortened period for Parties’ objections and a timely
                                          Case 5:20-cv-03664-LHK Document 196 Filed 06/21/21 Page 2 of 2




                                   1   decision by the Court.

                                   2          With this landscape in mind, the Parties are to exchange candidates and meet and confer,

                                   3   as set forth in this Court’s previous orders, and submit their recommendation(s) (no more than 2

                                   4   per side with the combined Calhoun and Brown Plaintiffs constituting one side) and Rule 53

                                   5   proposed orders to the Court on June 28, 2021. The Parties are to confirm any candidate’s

                                   6   interest and availability before submission to the Court.

                                   7          SO ORDERED.

                                   8   Dated: June 21, 2021

                                   9
                                                                                                   SUSAN VAN KEULEN
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
